Citation Nr: 1729553	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-09 998	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, diagnosed as cervical spine degenerative joint disease.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1979 to February 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The record is now in the jurisdiction of the Oakland, California RO.

In April 2010, a hearing was held before a Decision Review Officer (DRO) at the RO, and a transcript of the hearing is associated with the record.  In July 2016, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

[The Veteran had also initiated an appeal of the denials of service connection for broken coccyx with chronic spinal pain, for broken toes on the left foot, for pain in the knees, for sprained left ankle, for sprained wrist, and for sprained hip/pain in hips.  However, following a January 2013 Statement of the Case addressing these issues, the Veteran did not file a timely substantive appeal (and he excluded these issues from the current appeal on his March 2013 VA Form 9).  Consequently, these matters are not before the Board.]


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed cervical spine degenerative joint disease began in service and has persisted since that time.

2.  It is reasonably shown that the Veteran's currently diagnosed headaches began in service and have persisted since that time.



CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability, diagnosed as cervical spine degenerative joint disease, is warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for headaches is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The medical evidence of record documents that the Veteran has been diagnosed with cervical spine degenerative joint disease (including on VA x-rays and examination in November 2008) and with headaches (including on VA examination in November 2008).

The Veteran has provided competent and credible testimony of experiencing symptoms of cervical spine degenerative joint disease and headaches ever since his documented injuries as a paratrooper in service.

Regarding the Veteran's cervical spine degenerative joint disease, in September 2007, a private physician provided a competent and credible medical opinion in stating that this disability "more likely than not, began with injuries from parachuting in the military."  [The November 2008 VA examiner noted being unable to provide a medical opinion regarding the Veteran's cervical spine degenerative joint disease without resorting to speculation, and did not consider the Veteran's credible reports of continuous symptoms of this disability since service.  Therefore, the findings of the November 2008 VA examiner are entitled to no probative value.]  Thus, service connection for a cervical spine disability, diagnosed as cervical spine degenerative joint disease, is warranted.  See 38 C.F.R. § 3.303(b).  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a cervical spine disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Regarding the Veteran's headaches, in November 2008, the VA examiner provided a competent and credible medical opinion in stating that this disability was "just as likely" due to an unknown cause (versus being due to the headaches that were treated during military service), therefore meeting the "as likely as not" standard required for service connection.  Thus, service connection for headaches is warranted.  See 38 C.F.R. § 3.303(b).


ORDER

Service connection for a cervical spine disability, diagnosed as cervical spine degenerative joint disease, is granted.

Service connection for headaches is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


